Per Curiam.
The right to recover the rent in a summary proceeding being granted by the 1924 amendment (Laws of 1924, chap. 514) to section 1425 of the Civil Practice Act, under the conditions mentioned therein — that the precept contain a notice that demand is made in the petition for a judgment for rent in arrears, and that the precept be served at least five days before the return day thereof — and the landlord conceding non-compliance with such conditions, the court had no jurisdiction to award judgment for the rent herein under the amendment of the landlord’s petition allowed at the trial. Judgment reversed.
All concur; present, Bijur, Peters and Frankenthaler, JJ.